                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8
 9                      UNITED STATES DISTRICT COURT
10                    CENTRAL DISTRICT OF CALIFORNIA
11
12   JULIO CRUZ TOPETE aka JULIO                Case No.: 2:19-cv-02015-AB-KS
     TOPETE and CARLOS MANUEL
13   TOPETE,
                                                [PROPOSED] ORDER
14                                              GRANTING JOINT
                Plaintiffs,                     STIPULATION TO REMAND
15                                              PLAINTIFFS’ CASE TO
     v.                                         CALIFORNIA SUPERIOR
16                                              COURT
17   FORD MOTOR COMPANY, a
     Delaware Corporation; CENTRAL
18   FORD AUTOMOTIVE, INC., a
     California Corporation; and DOES 1
19   through 10, inclusive,
20
21              Defendants.
22
23
24
25
26
27
28

                                          -1-
 1         BASED ON THE PARTIES’ STIPULATION AND GOOD CAUSE
 2   APPEARING THEREFORE, this Court hereby REMANDS this matter to the
 3   California Superior Court, County of Los Angeles.
 4
 5         IT IS SO ORDERED.
 6
 7   DATED: June 14, 2019                   ___________________________
 8                                          HON. ANDRÉ BIROTTE JR.
                                            UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
